Citation Nr: 1535591	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-12 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1958 to November 1960.  He died in December 2002.  The appellant claims as his surviving spouse.

This matter comes to Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, which continued the denial of service connection for the cause of the Veteran's death.  RO jurisdiction has since changed to Anchorage.

In June 2011, the appellant testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is associated with the file.

In March 2012, the Board remanded this matter to direct the RO to consider additional evidence that was added to the record.  In October 2014, the Board reopened the claim on a finding of new and material evidence and remanded this matter to obtain a VA opinion.  A November 2014 VA opinion was obtained and the case was readjudicated in a January 2015 Supplemental Statement of the Case.


FINDINGS OF FACT

1.  The Veteran died in December 2002.  The cause of death was a self-inflicted gunshot wound to the head.

2.  At the time of death, the Veteran was not service connected for any disability. 

3.  A psychiatric disorder was not manifest during service and is not otherwise attributable to service.
4.  The Veteran's cause of death was unrelated to service or a service connected disability.
CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16),1101, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(2014).  The RO provided the required notice in a letters sent to the appellant in November 2006.  These letters informed the appellant of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence, including the law regarding reopening a claim with new and material evidence.  The case was last adjudicated in a January 2015 Statement of the Case.  

During the June 2011 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The Veterans Law Judge inquired if the appellant elected to have the RO review newly submitted evidence in the first instance, which she did.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2014).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(2014).

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  
A Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, the Veteran's death certificate. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Analysis

In this case, the Veteran died in December 2002.  According to the death certificate, the cause of death was a self-inflicted gunshot wound to the head.  

The appellant does not allege and the evidence does not suggest that the Veteran engaged in combat with the enemy.  Based on the above, the Board finds that the decedent is not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to her claim.  

At the time of the Veteran's death, service connection was not in effect for any disability.  The appellant contends that that the Veteran suffered from depression and/or posttraumatic stress disorder that was incurred during his service, including his deployment to Korea.  

A Report of Medical Examination dated October 1960 establishes that psychiatric evaluation on separation was normal.  A Report of Medical History dated October 1960 shows the Veteran denied depression or excessive worry, nervous trouble, frequent or terrifying nightmares, and frequent trouble sleeping.  The remainder of the service treatment record does not show any complaints of psychiatric symptoms or treatment during the Veteran's active service.  

Private treatment records dated September 1993 show the Veteran was admitted to a Juneau, Alaska hospital with a diagnosis of aspirin overdose.  The Veteran denied a history of depressive symptoms, although the Veteran did relate to the examiner that he had been having a lot of conflict over the last several months.  The Veteran was assessed as having a passive, dependent personality disorder at Axis II, however, no Axis 1 diagnosis was made.  The Veteran reported that 5 days prior to his overdose, he had an altercation over financial matters and he had left his home to live in his truck. 

Private treatment records dated March 1994 show the Veteran was assessed as having had a recent seizure manifestation that was being treated with Tegretol.  

A January 2003 narrative report from Dr. E.O., M.D. addresses the appellant regarding the rationale behind her husband's suicide.  The opinion notes that the Veteran's had been dealing with depression in September 1993.  Dr. E.O. notes the September 1993 treatment for overdose.  He also notes a long history of occupational difficulty for the Veteran that may have led eventually to his decision for suicide.  Dr. E.O. also notes December 1993 treatment for a seizure disorder that resulted in a treatment regimen of Tegretol.  Dr. E.O. also notes a January 2000 motor vehicle accident that resulted in a fractured sternum, contusion to the liver, but that the Veteran had recovered remarkably well from these injuries.

An April 2006 narrative report from Dr. E.O., M.D. notes that the Veteran did not mention his military service as a factor in his first hospital stay in September 1993.  The examiner noted that it is not possible to retrospectively diagnose the Veteran with posttraumatic stress disorder; however, the examiner noted that it was a possibility.  

A January 2008 letter from Dr. E.O., M.D. notes essentially the same disposition, noting that the review of the Veteran's medical history cannot be used to establish the presence or absence of military service as a cause for PTSD.  The examiner also opined that it was very possible or likely that all or some of his problems began with military service, but that he was unable to determine when it might have happened.

The appellant submitted numerous lay statements from family, friends, and fellow-service members that attest to the Veteran's mental health status.  

A November 2014 VA opinion was obtained on whether the Veteran had PTSD or any other mental health disorder as a result of his period of service.  The examiner opined that it was not possible to provide an opinion as to whether the Veteran's suicide was associated with depression or PTSD without resort to speculation.  The examiner opined that he was not able to assess the Veteran's mental health status was at the time of the suicide due to a lack of clinical records from that time frame.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The appellant is competent to report observing symptoms of irritability, isolation, and declining mental health that the Veteran displayed prior to his death and is considered credible in asserting that her husband had a psychiatric disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the Board attributes little probative value to the opinions from the appellant and the Veteran's family, friends, and fellow-service members as to the etiology of the Veteran's psychiatric disorder.  The clinical service treatment record does not indicate that any manifestations sufficient to identify the disease entity in service or for many years thereafter.  Rather, his psychological status was normal at discharge and he denied pertinent history at separation.  Furthermore, there is no pertinent evidence attributing the remote onset to service.  In addition, when he sought treatment in 1993, he related a recent onset (last several months) and a relationship to financial matters or personal conflict rather than service.

Here, the April 2006, and January 2008 opinions from Dr. E.O., M.D. that tentatively link the Veteran's fatal disease processes to service are not consistent with the service treatment records that show no complaints of a psychiatric nature and these opinions are not supported by credible rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

To the extent that the January 2003 report notes a long history of occupational difficulty for the Veteran that may have led eventually to his decision for suicide, the Board finds this to be more consistent with the record as a whole and cannot disregard this information in light of the other clinical evidence.  The record of evidence is against a finding that the Veteran's death was related to service.  The only evidence to the contrary is the appellant's lay statements and the lay statements from the family, friends, and fellow-service members.  

Here, to the extent that the appellant reports that the Veteran's death was due to a self-inflicted gunshot wound, she is competent.  However, she has not established her competence to link the fatal processes to service and there are no Jandreau type exceptions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Based upon the more probative evidence of record, we conclude that a psychiatric disorder was not manifest during service and that such processes are unrelated to service.

A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


